ITEMID: 001-92357
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KURT AND FIRAT  v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicants were born in 1921 and 1926 respectively and live in Gaziantep.
5. In 1999 the Ministry of Energy and Natural Resources expropriated a plot of land belonging to the applicants (plot no. 746) in the Aşağıçardak village, in Nizip, in order to build the Birecik dam.
6. On 9 February 1999 the applicants brought an action before the Nizip Civil Court for additional compensation.
7. On 30 December 1999 the Nizip Civil Court of First Instance awarded the applicants additional compensation of 15,748,251,500 Turkish liras (TRL) plus interest at the statutory rate, running from 28 February 1999.
8. On 26 June 2000 the Court of Cassation upheld the judgment of the first-instance court.
9. On 3 December 2002 and 23 May 2007 the administration paid the applicants TRL 47,876,259,385 and 24,628.81 Turkish liras (TRY) respectively in additional compensation, together with interest.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
